Citation Nr: 0321143	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  91-55 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), for the 
period from December 12, 1988 to August 26, 1990; and in 
excess of 50 percent for the period from August 27, 1990 to 
May 9, 1993.  

2.  Entitlement to a total rating for compensation purposes 
prior to, prior to May 10, 1993.

REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1989 rating decision by the RO that 
granted service connection and an initial evaluation in 
excess of 10 percent for PTSD, effective from December 12, 
1988.   In an October 1990 decision by a VA hearing officer, 
the initial evaluation for the veteran's PTSD was increased 
to 30 percent disabling

In an April 1991 decision, the Board noted that the 
disability rating for the veteran's PTSD had been increased 
to 30 percent disabling.  The Board considered this award to 
be a substantial grant of benefits in respect to the issue of 
an increased rating for PTSD.   In so doing the Board omitted 
the issue of the propriety of the initial rating assigned for 
PTSD from appellate consideration.  Thereafter, the veteran 
expressed disagreement with this omission.  

The RO, in a May 1994 rating decision, assigned a temporary 
100 percent disability evaluation for the veteran's PTSD 
under 38 C.F.R. § 4.29 from May 10, 1993 through June 30, 
1993.  In a rating action of August 1995, the RO granted a 
100 percent rating for PTSD, effective July 1, 1993.  

In a decision of May 2000 the Board vacated that portion of 
the April 1991 Board decision that terminated the veteran's 
appeal of the issue of the propriety of 30 percent initial 
rating for PTSD and recognized the veteran's continuous 
prosecution of this claim since December 1988.  The Board 
then confirmed the 30 percent rating for PTSD for the period 
from December 12, 1988 to August 26, 1990.  A 50 percent 
rating for the veteran's PTSD was granted for the period from 
August 27, 1990, to May 9, 1993.  The Board denied 
entitlement to a total rating for compensation purposes prior 
to May 10, 1993.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veteran's Claims (Court).   In an 
order dated in January 2003, the Court vacated the Board's 
decision of May 2003, and remanded the matter to the Board 
for proceedings consistent with a Joint Motion For Remand and 
To Stay Further Proceedings, dated in November 2002.


REMAND

In the Joint Motion, the parties agreed that the veteran had 
raised the issue of entitlement to service connection for 
alcohol and substance abuse secondary to PTSD.  The parties 
concluded that this issue could be inextricably intertwined 
with the other issues on appeal.  However, the issue of 
entitlement to service connection for alcohol and substance 
abuse has not been adjudicated by the RO.  

The parties also agreed that the veteran had not been issued 
a statement of the case in response to his notice of 
disagreement with decisions denying entitlement to a total 
rating for compensation based on individual unemployability 
prior to May 10, 1993.

The parties further agreed that VA had not obtained records 
of treatment reported by the veteran in testimony before a 
hearing officer in August 1990.

Because the Board's previous decision was issued prior to 
passage of the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), he has not yet been provided with the notice required 
by that act.  38 U.S.C.A. § 5103(a) (West 2002).

In light of the foregoing, this case is remanded for the 
following:

1.  The RO should send the veteran and 
his representative a VCAA notice letter 
with regard to the claims on appeal and 
the issue of entitlement to service 
connection for alcohol and substance 
abuse

2.  The RO should obtain copies of all 
clinical records documenting treatment 
for psychiatric symptomatology, and 
alcohol and substance abuse at the VA 
outpatient facility in Colorado Springs, 
Colorado, from 1988 to August 1990.  The 
veteran should be invited to submit any 
of these records in his possession.  All 
records obtained should be associated 
with the claims folder.  

3.  Then the RO should adjudicate the 
veteran's claim for secondary service 
connection for alcohol and substance 
abuse.  If the veteran files a timely 
notice of disagreement in regard to this 
issue, he should be provided a statement 
of the case in regard to this matter.  
Upon receipt of a timely substantive 
appeal, this matter should be referred to 
the Board for appellate consideration.  

4.  The RO should issue a statement of 
the case as to the issue of entitlement 
to a total rating for compensation 
purposes based on individual 
unemployability prior to May 10, 1993.

5.  The RO should then readjudicate the 
issues on appeal, and issue a 
supplemental statement of the case as to 
any issue that remains denied and for 
which additional evidence has been 
received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


